I dissent. I have reached the conclusion that to prohibit the superior court from entertaining the pending proceeding is a serious interference with its broad constitutional authority in the exercise of original jurisdiction *Page 767 
in equity. But as the other members of the court are of the view that because of the urgent nature of the proceeding the prevailing opinion should be filed forthwith, I shall defer a more extended statement of my views.
Rehearing denied.
Lawlor, J., dissented from the order denying a rehearing.